387 F.2d 639
Charles F. EXUM, Jr., Appellant,v.DAMPSKIBBELSKABET TORM, A/S, Appellee.DAMPSKIBBELSKABET TORM, A/S, Appellant,v.Charles F. EXUM, Jr., Appellee.
No. 23781.
United States Court of Appeals Fifth Circuit.
Dec. 28, 1967, Rehearing Denied Feb. 13, 1968.

C. J. Hardee, Jr., Tampa, Fla., for appellant.
Brendan P. O'Sullivan, Thomas C. MacDonald, Jr., Tampa, Fla., for appellee.
Before TUTTLE and WISDOM, Circuit Judges, and HEEBE, District Judge.
PER CURIAM:


1
Careful consideration of the record makes it plain that while the damages awarded to appellant were small in view of the possible findings of injury, the judgment awarded can not be vacated as being clearly erroneous or 'unconscionably inadequate,' as charged by the appellant.


2
The remaining issues in the case, involving factual determinations of negligence, also being supported by the clearly erroneous doctrine can not be successfully challenged here.


3
The judgment is affirmed.